Exhibit 10.4

 

SUN MICROSYSTEMS, INC.

U.S. VICE PRESIDENT SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

 

Purpose of Plan

 

The Sun Microsystems, Inc. U.S. Vice President Severance Plan (the “Plan”)
provides Notification Benefits and Severance Benefits if your employment
terminates because of a Workforce Reduction, Retirement, Mutual Agreement or
Involuntary Termination (all defined below). However, this Plan does not provide
benefits if you voluntarily terminate employment or if you are terminated for
Cause. You must sign, and not revoke, a Release and Waiver Agreement in order to
receive Severance Benefits.

 

The Plan is intended to satisfy, where applicable, the obligations of Sun under
the Federal Worker Adjustment and Retraining Notification (“WARN”) Act.

 

This Plan was originally adopted effective July 1, 2005. It is now restated
effective November 1, 2005. In this document “Sun” means Sun Microsystems, Inc.,
its subsidiaries and its successor or successors.

 

This document constitutes both the official plan document and the required
summary plan description under ERISA.

 

Highlights

 

Under this Plan, you are eligible to receive two types of benefits: Notification
Benefits and Severance Benefits.

 

“Notification Benefits” consist of Notification Pay and employment transition
services. You need not sign a Release and Waiver Agreement in order to receive
Notification Benefits.

 

“Severance Benefits” consist of a lump sum Severance Payment and Severance COBRA
Payment (if eligible). You will not receive Severance Benefits if you do not
sign a Release and Waiver Agreement, or if you sign a Release and Waiver
Agreement but revoke it within the seven (7) calendar day revocation period.

 

The amount of Severance Benefits available to you depends on whether you are a
member of Sun’s Executive Management Group (“EMG”) or a Vice President who is
not a member of the EMG.

 

Eligibility

 

You are an Eligible Employee under the Plan if you are:

 

  •   A regular full-time or part-time Sun employee on the U.S. Payroll;

 

Effective Date November 1, 2005

   Page 1 of 15    Execution Copy



--------------------------------------------------------------------------------

  •   Not on the payroll of, or considered an employee of, any Sun subsidiary
outside the U.S.;

 

  •   Employed at the Vice President level or above; and

 

  •   Not a Contingent Worker or Partner Worker (includes independent
contractor, consultant or vendor) as defined in Sun’s Headcount Policy.

 

If Sun has not classified you as an employee on the date your service with Sun
is terminated and, for that reason, has not withheld employment taxes with
respect to you, and you are later determined retroactively to have been a
common-law employee of Sun, whether by Sun, a governmental agency or a court,
you will nevertheless be ineligible to receive Plan benefits.

 

Notwithstanding any other provision of the Plan to the contrary, if you were a
Storage Technology Corporation (“StorageTek”) employee who received severance
benefits as a result of the acquisition of StorageTek by Sun, you will not be
eligible for some or all of the benefits under the Plan for a period of time, as
set forth in your offer letter from Sun dated on or around August 5-10, 2005.

 

Conditions For Receiving Plan Benefits

 

You will receive Plan benefits if you are an Eligible Employee and meet all of
the following conditions:

 

  •   You receive a formal written notice that states the date your employment
will terminate and that your termination is because of a Workforce Reduction,
Retirement, Mutual Agreement, or Involuntary Termination (“Termination Letter”);

 

  •   You abide by any written terms and requirements that Sun may establish as
a condition to your receiving Plan benefits; and

 

  •   For Severance Benefits only, you sign the Release and Waiver Agreement
within a reasonable period of time (as determined by Sun in its sole discretion)
after your employment termination date and do not revoke the Release and Waiver
Agreement within the seven (7) calendar day revocation period.

 

“Workforce Reduction” for purposes of this Plan means your employment is
terminated because of the elimination or coordinated reduction of jobs within
your group, division, department or branch due to a corporate transaction or
reorganization, technology change, funding reduction, reduced workload or
similar occurrence (including an outsourcing arrangement). A Workforce Reduction
also includes a Material Job Change. A Material Job Change means your job is
re-leveled downward and Sun has determined, in its sole discretion, that the
re-leveling constitutes a Material Job Change as described in the Global
Compensation Treatment for Job Level Downgrades Policy.

 

“Retirement” for purposes of this Plan means your voluntary resignation from Sun
at or

 

Effective Date November 1, 2005

   Page 2 of 15    Execution Copy



--------------------------------------------------------------------------------

after attaining age 55 and with a number of full years of service with Sun that
when added to your age (in full years), the sum equals or exceeds 65.
Notwithstanding the foregoing sentence, you must have a minimum of five (5) full
years of service in order to qualify for Retirement. Your resignation will not
be considered Retirement if you work in the same or similar profession during
the six-month period following your termination of employment. You will be
considered to have retired if you perform services for a nonprofit organization
following your termination of employment. Sun shall make the determination of
whether you have retired in its sole discretion.

 

“Mutual Agreement” for purposes of this Plan means that both you and Sun agree
that your employment should terminate.

 

“Involuntary Termination” for purposes of this Plan means termination of your
employment for any reason by Sun except for Cause.

 

Conditions Under Which You Will Not Receive Plan Benefits

 

Even if you are an Eligible Employee, you will not receive Plan benefits if any
of the following apply:

 

  •   You are terminated for Cause. “Cause” means (i) misconduct as described in
Sun’s Misconduct Policy (HR503) or (ii) documented unsatisfactory job
performance. Sun shall make this determination in its sole discretion.

 

  •   You voluntarily terminate employment (including as a result of disability)
even if you claim “constructive termination,” prior to your termination date as
set forth in your Termination Letter.

 

  •   You decline a written offer of a “Comparable Job” at Sun for which, in
Sun’s judgment, you are reasonably qualified. A “Comparable Job” is a job within
50 miles of your current job location at the same or higher salary/job grade as
the current job and with at least the same total target cash compensation
opportunity. A Comparable Job need not involve the same duties and
responsibilities as your current job.

 

  •   You accept another regular job at Sun before your employment at Sun
terminates(i.e., a job other than a Temporary Job Assignment, defined below).

 

  •   You are on an unpaid personal non-FMLA, non-Military Leave of Absence on
the date of the Termination Letter.

 

  •   You begin working for another employer (whether regular or temporary)
before your employment at Sun terminates. You are required to immediately notify
Sun in writing if you begin another job prior to your termination date.

 

  •   Your job is re-leveled for any reason, for example, to reflect your
current job duties and responsibilities or to reflect any changes in your job
duties and responsibilities. A job re-leveling is not a Workforce Reduction
unless Sun determines, in its sole discretion, that you have experienced a
Material Job Change as defined above.

 

Effective Date November 1, 2005

   Page 3 of 15    Execution Copy



--------------------------------------------------------------------------------

  •   For Severance Benefits only, you do not timely sign a Release and Waiver
Agreement or you timely sign a Release and Waiver Agreement but you revoke it
within the seven calendar day revocation period.

 

Temporary Job Assignments

 

For purposes of this Plan, a “Temporary Job Assignment” is a job as a Sun
employee that is not expected to last more than two years at the time it is
offered to you and which is offered to you after you receive a Termination
Letter but prior to your employment termination. If you accept a job which, at
the time it is offered to you, is expected to last more than two years, you will
be treated as a regular Sun employee and will not receive Plan benefits in
connection with the Workforce Reduction, Retirement, Mutual Agreement or
Involuntary Termination that occurred immediately prior to your acceptance of
your new job at Sun.

 

While you are on a Temporary Job Assignment you will not receive Plan benefits.
However, at the end of the Temporary Job Assignment, provided you meet the
conditions of the Plan, you will receive Plan benefits in accordance with the
terms of the Plan in effect as of the date of the Termination Letter.

 

If you accept a Temporary Job Assignment and it has not ended after two years,
you will be treated as if you are in a regular position and will not be eligible
for Plan benefits unless and until the new job is part of a Workforce Reduction
or you terminate employment as a result of Retirement, Mutual Agreement or
Involuntary Termination. In other words, you will not receive Plan benefits in
connection with the Workforce Reduction, Retirement, Mutual Agreement or
Involuntary Termination that occurred immediately prior to your acceptance of
your new job at Sun.

 

Outsourcing Situations

 

Additional eligibility requirements apply if your job is eliminated due to
outsourcing. Outsourcing is the transfer of work, a function, a group or an
organization at Sun to a vendor The vendor (the “Outsourcing Service Provider”)
may seek to hire Sun employees who were previously performing that function or
who were members of the group being outsourced.

 

If your position is outsourced, you will be able to receive Plan benefits, but
only if all the following apply:

 

  •   You are an Eligible Employee (described above).

 

  •   You do not receive an offer of a Comparable Outsource Job, which is
Regular Employment. A “Comparable Outsource Job” is a job at the Outsourcing
Service Provider for which you are qualified, providing the same level of base
pay

 

Effective Date November 1, 2005

   Page 4 of 15    Execution Copy



--------------------------------------------------------------------------------

or higher as your Sun job, and which is not anticipated, pursuant to the
outsourcing agreement between Sun and the Outsourcing Service Provider, to
require you to relocate to a job location more than 50 miles away from your Sun
job location within the first 12 months of your employment with the Outsourcing
Service Provider. For purposes of the Plan, if you participate in the iWork
program, Sun job location means your home if you are a home assigned employee or
the location of your mailstop if you are a flexible employee. If you work from
home or a flexible office based on any arrangement outside of the iWork program,
your Sun mailstop is your job location. For purposes of the Plan, “Regular
Employment” is employment with the Outsourcing Service Provider that is on the
same terms and conditions as those provided to their other employees and that is
anticipated to be ongoing for an indefinite period. If you are currently working
part-time for Sun and you are offered a full-time job by the Outsourcing Service
Provider or you are offered a job by the Outsourcing Service Provider that is
outside the outsourcing agreement between the Outsourcing Service Provider and
Sun (i.e., your job would not support Sun), you will not be considered to have
received an offer of a Comparable Outsource Job, which is Regular Employment.

 

  •   You fulfill all the regular duties of your Sun job from the date of the
outsourcing notice until your last day of work (which may be prior to your
termination date) as set forth in the Termination Letter. For purposes of the
Plan, outsourcing notice is a written notice of termination due to outsourcing,
which does not contain the date your employment will terminate.

 

  •   You meet all the Conditions For Receiving Plan Benefits (described above).

 

You will be ineligible to receive Plan benefits if:

 

  •   You receive an offer of a Comparable Outsource Job, which is Regular
Employment,

 

  •   You accept an offer of a Comparable Outsource Job, which is Short-Term
Employment (for purposes of the Plan, Short-Term Employment is employment with
the Outsourcing Service Provider that is anticipated, at the time of the job
offer, to last less than 12 months), with the Outsourcing Service Provider and
the outsourcing agreement between the Outsourcing Service Provider and Sun
provides that severance benefits equivalent to the severance benefits under this
Plan will be paid by the Outsourcing Service Provider, or

 

  •   You meet any of the Conditions Under Which You Will Not Receive Plan
Benefits (described above).

 

Notification Benefits

 

You need not sign a Release and Waiver Agreement in order to be eligible for
Notification Benefits.

 

Effective Date November 1, 2005

   Page 5 of 15    Execution Copy



--------------------------------------------------------------------------------

If you are an Eligible Employee and you receive a written Termination Letter
that your employment will terminate, you will receive the following Notification
Benefits:

 

  •   Notification Pay. You will remain employed for sixteen (16) weeks
following the date of your Termination Letter. During this sixteen (16) week
period, you will receive your regularly bi-weekly Pay (defined below under
Severance Benefits) and your Sun Flex benefits will continue, but you are not
required to work during this time.

 

  •   Employment Transition Services (career service assistance) for ten
(10) months. The period of Employment Transition services available to you
begins running on the date of your Termination Letter.

 

Severance Benefits

 

When you receive a Termination Letter, you may choose to sign a Release and
Waiver Agreement in order to also receive Severance Benefits. You will have at
least 45 calendar days after your employment termination date to sign the
Agreement. If you do not sign and return to Sun a Release and Waiver Agreement
within a reasonable period of time (as determined by Sun in its sole discretion)
after your employment termination date or you subsequently revoke the Agreement
during the seven (7) calendar day revocation period, you will not be eligible to
receive the Severance Payment and the Severance COBRA Payment described below.
You may not sign the Release and Waiver Agreement prior to your employment
termination date.

 

You will receive the following benefits as soon as administratively practical
after Sun receives your signed Release and Waiver Agreement and the revocation
period has ended:

 

  •   Severance Payment. This is a lump sum payment equal to four (4) weeks Pay
(defined below) for each Year of Service (defined below), up to a maximum
determined by your Position (defined below) plus sixteen (16) or thirty-two
(32) weeks Pay determined by your Position, and

 

  •   COBRA Premiums. Your existing coverage under Sun’s group health plan (and,
if applicable, the existing group health coverage for your eligible dependents)
will end on the date on which your employment terminates. You and your eligible
dependents may then be eligible to elect temporary continuation coverage under
Sun’s group health plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). If you are eligible for a
Severance Payment and elect COBRA continuation coverage, Sun will pay your COBRA
Premiums (defined below) for a period equal to the number of weeks of Pay you
will receive as a Severance Payment. After such period of Sun-paid coverage, you
(and, if applicable, your eligible dependents) may continue COBRA coverage at
your own expense in accordance with COBRA. No provision of the Plan will affect
the continuation coverage rules under COBRA. Therefore, the period during which
you must elect to continue Sun’s group health plan coverage under COBRA, the
length of time during which COBRA coverage will be made available to you, and
all your other rights and obligations under COBRA will be applied in the same
manner that such rules would apply in the absence of the Plan.

 

Effective Date November 1, 2005

   Page 6 of 15    Execution Copy



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if your employment terminates because of
Retirement, the Severance Payment and will be paid and the payment of COBRA
Premiums will begin no earlier than six (6) months after your employment
termination date. The Severance Payment will be paid no later than the later of
(i) March 15 following the calendar year in which such payments are no longer
subject to a substantial risk of forfeiture or (ii) September 15 following Sun’s
fiscal year in which such payments are no longer subject to a substantial risk
of forfeiture. Notwithstanding any other provision of the Plan to the contrary,
if the Plan is considered a nonqualified deferred compensation plan under
Section 409A(d) of the Internal Revenue Code and the regulations thereunder and
you are a “key employee” as defined under Section 409A(a)(2)(B)(i) of the
Internal Revenue Code (in general, one of Sun’s top 50 officers based on
compensation), your Severance Payment may not be made for 6 months following
your employment termination date.

 

“Year of Service” for purposes of this Plan means a full or partial year of
service with Sun prior to your employment termination date. If you are a rehired
employee, prior service at Sun will be counted as Year of Service provided that
the prior service period exceeded the period when you were not employed by Sun.
Years of Service includes up to seven (7) (ten (10) for former employees of
Procom Technology, Inc.) years of service credit for service with a predecessor
employer that was acquire by Sun; however, the service credit limit will not
apply to former employees of Storage Technology Corporation and SeeBeyond
Technology Corporation. A partial year of service will be treated as a full year
of service.

 

“COBRA Premiums” for purposes of this Plan are the COBRA premiums that you would
have to pay to continue for a certain period of time, the medical, dental,
and/or vision coverage you had immediately prior to terminating employment.

 

“Pay” for purposes of this Plan (other than for sales-related incentive based
positions) means your base pay as of the date of the Termination Letter, which
does not include car allowance, draws, spifs, bonuses or any non-base
compensation. “Pay” for sales-related incentive based positions is based on the
On-Target Earnings rate (OTE) effective on the date of the Termination Letter.

 

“Position” for purposes of this Plan means your position as either a member of
the EMG or a Vice President who is not a member of the EMG on the date of the
Termination Letter as recorded in Sun’s HR Database.

 

Example of Calculation of Severance Payment

 

Assume you are a Vice President with eight years of service. The calculation of
your Severance Payment is as follows:

 

16 weeks Pay based on the Pay you would have received had you worked for those
16 weeks, plus 20 weeks Pay*, for a total of 36 weeks of Pay.

 

Effective Date November 1, 2005

   Page 7 of 15    Execution Copy



--------------------------------------------------------------------------------

  •   4 weeks Pay per Year of Service x 8 years = 32 weeks but the maximum
allowed payment based on Years of Service is 20 weeks Pay. The 16 weeks of Pay
is not included in calculating the maximum payment based on Years of Service.

 

Stock Options

 

If your employment terminates because of Retirement and you are eligible to
receive benefits under the Plan, your stock options will continue to vest for
fifteen (15) months after your employment termination date. Except as provided
in the previous sentence, all other terms and conditions of your option
agreements remain the same.

 

Sales-Related Incentive Based Positions

 

If you are in a sales-related incentive based position, commission earnings end
effective the date of your Termination Letter. Base pay will be used to
determine the payment of unused, accrued vacation in your final paycheck.

 

Obligation to Repay Sun

 

If you are reemployed by Sun (in any capacity) before the end of the number of
weeks used to determine your Severance Benefits, you must repay to Sun the
portion of your Severance Payment for the period that you have been reemployed.

 

For example, if you are a Vice President with eight years of service, you would
have received 36 weeks of Pay. If you were then reemployed by Sun 4 weeks
following your employment termination date, you would be required to repay to
Sun an amount calculated as follows:

 

36 weeks of Severance Payment paid minus 4 weeks of actual unemployment equals
32 weeks of Severance Payment to be repaid to Sun.

 

Reduction of Other Benefits

 

Any Notification Pay received under this Plan will reduce the amount of any
short term and long term disability benefits you are entitled to receive under
the Sun Microsystems, Inc. Comprehensive Welfare Plan.

 

Taxes and Other Deductions

 

Sun will withhold all appropriate federal, state, local, income and employment
taxes from your Plan benefit payments. Contributions to Sun’s 401(k) plan and
employee stock purchase plan will not be deducted from your Severance Payment or
any Notification Pay paid after your employment termination date.

 

Effective Date November 1, 2005

   Page 8 of 15    Execution Copy



--------------------------------------------------------------------------------

Bonus Programs

 

The Plan does not change the terms of any bonus program for which you may have
been eligible at the time of your termination with Sun.

 

Accordingly, if you are eligible for a bonus payment under a program operated on
a quarterly or fiscal year basis (such as SMI Bonus) and terminate employment
prior to the last day of a quarter or fiscal year, you will not be eligible to
receive the bonus for the quarter or fiscal year in which you terminate
employment, except to the extent the bonus program provides otherwise. Unless
the bonus program provides otherwise, bonus program payments will not be
prorated for a partial quarter’s or year’s participation.

 

Disability Prior to Employment Termination

 

If you become disabled after receiving a Termination Letter but before you
terminate employment, your employment termination date will not change. You
should contact SunDial to discuss the employment disability benefits for which
you may be eligible.

 

Death Prior to Employment Termination

 

If you die after receiving a Termination Letter but before you sign the Release
and Waiver Agreement, neither you nor your estate will be entitled to any
further Plan benefits.

 

Leaves of Absence

 

If you are on a full-time Medical, FMLA, State Family Care Leave or Military
Leave and your job is part of a Workforce Reduction, you may, in Sun’s sole
discretion, be given your Termination Letter either during your leave or at the
end of your leave. If you receive the Termination Letter at the end of your
leave of absence, you will receive the Plan benefits for which you are eligible
and your employment will be terminated sixteen (16) weeks after your leave of
absence ends. If you receive the Termination Letter while on leave, you may
choose to (i) end your leave early and terminate your employment after sixteen
(16) weeks (you will receive the Plan benefits for which you are eligible) or
(ii) continue your leave (at the end of your leave, you will receive the Plan
benefits for which you are eligible and your employment will be terminated
sixteen (16) weeks after your leave of absence ends). In no event will your
employment termination date extend beyond 24 months after your Medical Leave
began. If you are on an intermittent Medical, FMLA or State Family Care Leave,
the provisions of this section will not apply to you and your employment will be
terminated on the employment termination date indicated on the Termination
Letter.

 

Employees on leaves of absence who are eligible to receive Plan benefits at the
end of their leave, will be covered by the terms of the Plan in effect as of the
date their positions were designated by Sun to be part of a Workforce Reduction.

 

Effective Date November 1, 2005

   Page 9 of 15    Execution Copy



--------------------------------------------------------------------------------

SUN MICROSYSTEMS, INC.

 

U.S. VICE PRESIDENT SEVERANCE PLAN

SUMMARY OF PLAN BENEFITS

 

To receive the Severance Payment and Payment of COBRA Premiums,

the Release and Waiver Agreement must be signed and not revoked.

See Important Notes at the end of Summary.

 

SALARY/JOB

GRADE

--------------------------------------------------------------------------------

 

NOTIFICATION

PAY

--------------------------------------------------------------------------------

 

EMPLOYMENT

TRANSITION

SERVICES

--------------------------------------------------------------------------------

 

SEVERANCE

PAYMENT

--------------------------------------------------------------------------------

 

PAYMENT OF

COBRA

PREMIUMS

--------------------------------------------------------------------------------

Vice President   16 weeks of Pay   10 months career service assistance   16
weeks Pay plus 4 weeks Pay per Year of Service up to 20 weeks   16 weeks of
COBRA premiums plus 4 weeks of COBRA premiums per Year of Service up to 20 weeks
Executive Management Group   16 weeks of Pay   10 months career service
assistance   32 weeks Pay plus 4 weeks Pay per Year of Service up to 32 weeks  
32 weeks of COBRA premiums plus 4 weeks of COBRA premiums per Year of Service up
to 32 weeks

 

IMPORTANT NOTES TO SUMMARY OF PLAN BENEFITS

 

NOTIFICATION

PAYMENT

--------------------------------------------------------------------------------

 

EMPLOYMENT

TRANSITION SERVICES

--------------------------------------------------------------------------------

 

SEVERANCE PAYMENT

--------------------------------------------------------------------------------

 

PAYMENT OF COBRA PREMIUMS

--------------------------------------------------------------------------------

1. A Signed Release and Waiver Agreement is not required.

 

2. Calculated as number of days Pay (base pay or OTE, as applicable). “Pay” has
the same meaning as used for Severance Payment.

 

1. Career assistance will be provided by an agency designated by Sun.

 

2. The period of Employment Transition Services begins running on the date of
the Termination Letter.

 

3. A signed Release and Waiver Agreement is not required.

 

4. Instructions on initiating Employment Transition Services is provided with
the Termination Letter.

 

1. Lump sum Severance Payment paid after Sun receives signed Release and Waiver
Agreement and period for revoking Agreement has ended.

 

2. “Pay” (other than for sales-related incentive based positions) means base pay
and does not include any non-base compensation.

 

3. “Pay” for sales-related incentive based positions is based on on-target
earnings (OTE) effective on the date of the Termination Letter.

 

4. “Years of Service” for calculating benefits means each full or partial year
of service with Sun prior to your employment termination date.

 

5. The 16 weeks/32 weeks additional payment is not included for purpose of
calculating the maximum payment based on Years of Service.

 

1. If you elect COBRA coverage, your COBRA premiums will be paid after Sun
receives signed Release and Waiver Agreement and period for revoking Agreement
has ended.

 

2. “Years of Service” for calculating benefits means each full or partial year
of service with Sun prior to your employment termination date.

 

3. The 16 weeks/32 weeks additional period for payment of COBRA premiums is not
included for purpose of calculating the maximum period for payment of COBRA
premiums based on Years of Service.

 

Effective Date November 1, 2005

   Page 10 of 15    Execution Copy



--------------------------------------------------------------------------------

Plan Operation, Administration and General Provisions

 

Other Benefit Plans/Agreements

 

Your rights and participation in any other Sun benefit plan at termination of
employment are governed solely by the terms of those other plans. Amounts you
receive under the Plan will be reduced by any pay in lieu of notice you receive
under the Worker Adjustment and Retraining Notice Act (“WARN”), if any, and by
any other type of severance (or similar) payment you receive under any plan or
agreement (including any change of control agreement), if any (including any
payments pursuant to a Sun foreign subsidiary’s or an acquired company’s plan or
agreement) or as required by law.

 

Amendment and Termination

 

Sun reserves the right to modify, suspend or terminate the Plan at any time and
for any reason. Any action amending or terminating the Plan shall be in writing
and shall be approved by the Leadership and Development Compensation Committee
of the Board of Directors of Sun.

 

Unfunded Plan

 

All Plan benefits are paid from Sun’s general funds, and each participant is an
unsecured general creditor of Sun. Nothing contained in the Plan creates a trust
fund of any kind for your benefit or creates any fiduciary relationship between
you and Sun with respect to any of Sun’s assets. Sun is under no obligation to
fund the benefits provided under the Plan prior to payment.

 

Plan Benefits Cannot Be Assigned

 

The rights of any person to any benefit under the Plan may not be made subject
to option or assignment, either by voluntary or involuntary assignment or by
operation of law, including bankruptcy, garnishment, attachment or other
creditor’s process. Any act in violation of this rule shall be void.

 

No Employment Rights

 

Nothing in the Plan may be deemed to give any individual a right to remain
employed by Sun or affect Sun’s right to terminate an individual’s employment at
any time, with or without cause.

 

Effective Date November 1, 2005

   Page 11 of 15    Execution Copy



--------------------------------------------------------------------------------

Legal Construction

 

The Plan is subject to the provisions of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and, to the extent not preempted by ERISA,
California law. If any provision of the Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions of the
Plan shall continue to be fully effective.

 

Plan Administrator

 

Sun is the “Plan Administrator” of the Plan as that term is used in ERISA. Sun
has full discretionary authority to administer and interpret the Plan, including
the exclusive right to adopt rules and procedures to implement the Plan, to
interpret in its sole discretion, provisions of the Plan, to decide any
questions in connection with the administration of the Plan, or relating to any
claim for Plan benefits, including, whether an individual is eligible for Plan
benefits and the amount of Plan benefits. Sun may delegate its responsibilities
to other persons, which includes delegation of discretion. Subject to the claims
and appeal procedures, the decisions of Sun and its delegatees relating to the
Plan are final and binding on all persons.

 

Claims and Appeal Procedures

 

If you disagree with Sun’s determination of the amount of your benefits or with
any other decision Sun may have made regarding your interest in the Plan, you
may file a claim with Sun. You must send your claim in writing to: Director,
Executive Compensation – U.S. Vice President Severance Plan, Sun Microsystems,
Inc., 4230 Network Circle, M/S USCA23-106, Santa Clara, CA 95054. You should
file the claim as soon as possible, but no later than one (1) year after the
determination /decision.

 

In the event that your claim for benefits is denied in whole or in part, Sun
must provide you written or electronic notification of the denial of the claim,
and of your right to appeal the denial. The notice of denial will be set forth
in a manner designed to be understood by you, and will include (i) the specific
reason or reasons for the denial, (ii) reference to the specific Plan provisions
upon which the denial is based, (iii) a description of any information or
material that Sun needs to complete the review and an explanation of why such
information or material is necessary, and (iv) an explanation of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of your right to bring a civil action under Section 502(a) of ERISA
following a denial on appeal. This notice will be given to you within 90
calendar days after Sun receives the claim, unless special circumstances require
an extension of time – in which case Sun has up to an additional 90 calendar
days for processing the claim. If an extension of time for processing is
required, notice of the extension will be furnished to you before the end of the
initial 90-day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which Sun
expects to render its decision on the claim.

 

Effective Date November 1, 2005

   Page 12 of 15    Execution Copy



--------------------------------------------------------------------------------

If your claim for benefits is denied, in whole or in part, you (or your
authorized representative) may appeal the denial by submitting a written appeal
to the Appeal Committee within 60 calendar days after you receive the denial. If
you fail to appeal a denial within the 60-day period, Sun’s determination will
be final and binding. If you appeal to the Appeal Committee, you (or your
authorized representative) may submit comments, documents, records and other
information relating to your claim for benefits. You may request (free of
charge) reasonable access to, and copies of, all documents, records, and other
information relevant to your claim.

 

The Appeal Committee will make a decision on each appeal no later than 60
calendar days following receipt of the appeal. If special circumstances require
an extension of time for processing the appeal, the Appeal Committee will make a
decision on the appeal no later than 120 calendar days following receipt of the
appeal. If an extension for review is required, notice of the extension will be
furnished to you before the extension begins. The extension notice will indicate
the special circumstances requiring an extension and the date by which the
Appeal Committee expects to render a decision. The Appeal Committee will give
written or electronic notice of its decision to you after its decision is made.
In the event that the Appeal Committee confirms the denial of the claim for
benefits in whole or in part, the notice will outline, in a manner calculated to
be understood by you, (i) the specific reason or reasons for the decision,
(ii) reference to the specific Plan provisions upon which the decision is based,
(iii) a statement that you may request (free of charge) reasonable access to,
and copies of, all documents, records, and all other information relevant to
your claim, and (iv) a statement of your right to bring an action under
Section 502(a) of ERISA.

 

No legal action for benefits under the Plan may be brought until you (i) have
submitted a written claim for benefits in accordance with the procedures
described above, have been notified by Sun that the claim is denied, have filed
a written appeal in accordance with the appeal procedures described above, and
have been notified that the Appeal Committee has denied the appeal, or (ii) Sun
or the Appeal Committee fail to follow these procedures. No legal action may be
commenced or maintained against the Plan, Sun or the Appeal Committee more than
two (2) years after the Appeal Committee denies your appeal or Sun or the Appeal
Committee fail to follow these procedures.

 

If you wish to take legal action after exhausting the appeal procedures, you may
serve process on Sun at the address indicated in the section below entitled
“Plan Information.”

 

Plan Information

 

Plan Governed by ERISA

 

The Plan is an employee welfare benefit plan subject to ERISA. The Plan is
subject to most of the provisions of Title I of ERISA. However, it is not
subject to Title IV of ERISA, which includes the plan termination insurance
provisions.

 

Effective Date November 1, 2005

   Page 13 of 15    Execution Copy



--------------------------------------------------------------------------------

Address of Sun

 

The principal executive office of Sun Microsystems, Inc. is 4150 Network Circle,
Santa Clara, California 95054. Its telephone number is (650) 960-1300.

 

Identification Numbers

 

Sun’s Employer Identification Number (EIN) is 94-2805249. The Plan Number
assigned to the Plan is 540.

 

Type of Plan

 

The Plan is a welfare benefit plan providing special severance benefits to
eligible employees. All benefits under the Plan are paid directly by Sun to
participants.

 

Plan Year

 

The Plan’s year ends on December 31.

 

Service of Process

 

The Plan’s agent for service of legal process is:

 

General Counsel

Legal Department

Sun Microsystems, Inc.

4120 Network Circle, MS USCA 12-202

Santa Clara, CA 95054

 

Statement of ERISA Rights and Protections

 

As a participant in the Sun Microsystems, Inc. U.S. Vice President Severance
Plan, you are entitled to certain rights and protections under ERISA. ERISA
provides that all plan participants are entitled to:

 

Receive Information About your Plan and Benefits

 

Examine, without charge, at the plan administrator’s office - and at other
specified locations - all documents governing the Plan and a copy of the latest
annual report (Form 5500 Series) filed by the Plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.

 

Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan, copies of the latest annual report (Form
5500 Series) and updated summary plan description (there may be a reasonable
charge for the copies).

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for plan participants, ERISA imposes obligations
on those responsible for the operation of the Plan. The people who operate the
Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in
the interest of you and other plan participants and beneficiaries. No one,
including Sun or any other individual, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a benefit or exercising
your rights under ERISA.

 

Effective Date November 1, 2005

   Page 14 of 15    Execution Copy



--------------------------------------------------------------------------------

Enforce Your Rights

 

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the plan
administrator to provide the materials and pay you up to $110 a day until you
receive them, unless the materials were not sent because of reasons beyond the
administrator’s control. If your claim for benefits is denied or ignored, in
whole or in part, and you have been through the Plan’s appeal procedures, you
may sue in a state or Federal court. If it should happen that plan fiduciaries
misuse the Plan’s money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you sued
to pay these legal costs and fees. If you lose, the court may order you to pay
these costs and fees (for example, if it finds your claim is frivolous).

 

Assistance With Your Questions

 

If you have questions about the Plan, you should contact the plan administrator.
If you have questions about this statement or your rights under ERISA, or if you
need assistance in obtaining documents from the plan administrator, you should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Ave. N.W., Washington, D.C., 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

Execution

 

To record the amendment and restatement of the Plan effective November 1, 2005
as set forth herein, Sun Microsystems, Inc. has caused its authorized
representative to sign this document the 27th day of October, 2005.

 

    Sun Microsystems, Inc.     By:  

/s/ William N. MacGowan

--------------------------------------------------------------------------------

    Printed Name:   William N. MacGowan     Title:   Senior Vice President,
Human Resources

 

Effective Date November 1, 2005

   Page 15 of 15    Execution Copy